          Case 4:20-cr-06004-SAB         ECF No. 87      filed 05/12/21     PageID.309 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
                                                                 Case No.           4:20-CR-6004-SAB-1
 UNITED STATES OF AMERICA,
                                                                 CRIMINAL MINUTES
                                       Plaintiff,
        -vs-                                                     DATE:              MAY 12, 2021
 JORGE BALLESTEROS,
                                                                 LOCATION: YAKIMA, WA
                                       Defendant.
                                                                 PRETRIAL CONFERENCE HEARING


                                      Chief Judge Stanley A. Bastian
          Michelle Fox                                 01/03                            Marilynn McMartin
      Courtroom Deputy                              Law Clerk                            Court Reporter


                    Benjamin Seal                                           Kenneth Therrien
                    Matthew Stone                                           Elijah Marchbanks


                 Government Counsel                                          Defense Counsel
 United States Probation Officer:
      [ X ] Open Court                    [ ] Chambers                               [ ] Telecon/Video
Defendant present and in custody of US Marshal.

Counsel are all ready to proceed to trial next week.

M. Stone estimates 3 days.

K. Therrien estimates 3-4 days.

Court outlines trial procedures. 12 jurors and 2 alternates. Jury selection outlined. Challenges for cause will be
taken in chambers, off the record, and then the Court will make a record during break. Preemptory challenges
outlined.

Court asks about alternates and if want random or 13 and 14.
  M. Stone does not have a preference.
  K. Therrien prefers to know who the alternates are.

Court will begin final pretrial conference at 8:30 am in Richland in the upstairs courtroom. 9:00 am with jury
selection.

[ X ] ORDER FORTHCOMING

 CONVENED: 9:30 A.M.              ADJOURNED: 10:00 A.M.         TIME:     30 MIN.         CALENDARED        [ X ]
          Case 4:20-cr-06004-SAB           ECF No. 87     filed 05/12/21    PageID.310 Page 2 of 2

United States –vs- J. Ballesteros                                                        May 12, 2021
4:20-CR-6004-SAB-1                                                                       Page 2
Pretrial Conference Hearing


M. Stone asks about voir dire.

Court explains procedure.

Court asks about a question to the jury regarding vaccination. Think about it and let the Court know on
Monday.

K. Therrien asks about side bars.
   Court will avoid side bars but if necessary, make your objection and may handle during a break.

K. Therrien asks about objections.
   Court states that it is one attorney per witness.

Court will allow counsel to be in the auditorium with the other half of the jurors.

Exhibits are discussed.
